Case 1:19-dm-00003-CI\/|H Document 29-4 Filed 05/06/19 Page 1 of 1 PagelD# 463
May 5, 2019

Dear Judge Hilton,

l arn the aunt of Cheisea iVlanning and have known Chelsea since she was born. Chelsea lived
with me for many months before enlisting in the U.S. Arrny, and l spent time with her on a
number of occasions during the court-martial. Although l saw her several times after her
release, l have neither seen or spoken With her since last summer. VVe have had no discussions
concerning her possible testimony to the Grand Jury.

Chelsea grew up under difficult conditions, with two alcoholic parents who provided little
emotional support during her childhood. They then subjected her to a messy divorce in her
preteen years, which eventuain resulted in her mother taking Chelsea (Bradley at that time),
age 13, back to her mother’s hometown in Wales. ln VVales1 she Was subjected to bullying from
classmates not only because of her accent, her inability to speak VVe|sh, and so on but aiso
because she was clearly a “different” type of person. During her time in Wales, her mother Was
hospitalized for complications from alcoholism, and Chelsea took it upon herself to try to
mitigate the consequences to her mother from her alcoholism When she finished school at 17,
she moved to Oklahoma to live with her father. There, she encountered abuse from his wife with
little protection provided by her father. When this became too much to endure, she left home
and, as a result of an open invitation, moved in with my family She remained with us, working
every day and saving her money, until she enlisted in the Army.

Based on all that l know about Chelsea, l can say with absolute certainty that she is a person
who lives by her beliefs She risked much to draw attention to what she believed Were unlawful
actions by allied forces in iraq. She spent nearly seven years in federal custody, enduring in
some instances most difhcult conditions, including solitary confinement. it is most unlikely that
continued incarceration in an attempt to obtain her testimony will have any effect on her
willingness to testify. ln fact, l am absolutely certain that she will endure indefinite confinement
rather than comply with an order to testify.

l may not agree with all of Chelsea’s decisions, but she is an honorable person with a strong
belief in justice l request that you consider her background and current state of mind and, after
that consideration, conclude that continued incarceration is pointless

Sincerely,

Q“§x\,.~\§s_~ NJ?§§SJ

Debra Van A|styne

